Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Election
The Examiner acknowledges receipt of Applicant’s response to the restriction requirement filed on January 7, 2021. Applicant elected with traverse an excipient species, specifically, glycol or glycol derivative and requests reconsideration. 
Applicant traversed on the grounds that since independent Claims 1 and 30 were not indicated as lacking novelty or inventive step, Claims 2-6 and 14-17, which depend from Claims 1 and 30, each have an inventive concept such that the indication of disunity of invention is improper at this time.  In view of the claims as currently written, the species election has been withdrawn. 
Status of Claims
	Claims 1-10, 13-22,26-28,30 and 31 are pending in the application. Claims 11,12,23-25, and 29 were previously cancelled and claims   1-10,13-22,26-28,30 and 31 were previously amended in a preliminary amendment filed May 5, 2020 Thus, claims 1-10,13-22,26-28,30 and 31 have been examined to the extent they read on the elected subject matter of record.
Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 05/20/2020 is a national stage entry of PCT/EP2018/082178 with an international filing date of 11/22/2018. PCT/EP2018/082178 claims foreign priority to 1719464.8 , filed 11/23/2017.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Objection(s)
Claims 10, 27, and 30 are objected to due to a minor informality. 
Claims 10, 27, and 30 recite “a eutectic mixture” which should be “an eutectic mixture”.   Appropriate correction is required.

Abstract Objection(s)
The abstract of the disclosure is objected to because of its content.  Specifically, it does not give a detailed description of the instant invention.
Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Specification Objection(s)

The specification is objected to because it lacks the titles for each section as indicated below.

The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).


As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.

(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

Content of Specification



(a)	Title of the Invention: See 37 CFR 1.72(a) and MPEP § 606.  The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet.  The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words may not contain more than 500 characters.

(b)	Cross-References to Related Applications: See 37 CFR 1.78 and MPEP § 201.11.

(c)	Statement Regarding Federally Sponsored Research and Development: See MPEP § 310.

The Names Of The Parties To A Joint Research Agreement: See 37 CFR 1.71(g).

(e)	Incorporation-By-Reference Of Material Submitted On a Compact Disc: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application.  See 37 CFR 1.52(e) and MPEP § 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text were permitted as electronic documents on compact discs beginning on September 8, 2000.

(f)	Background of the Invention:  See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:

Field of the Invention: A statement of the field of art to which the invention pertains.  This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention.  This item may also be titled "Technical Field."

(2)	Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant's invention.  This item may also be titled "Background Art."

(g)	Brief Summary of the Invention: See MPEP § 608.01(d).  A brief summary or general statement of the invention as set forth in 37 CFR 1.73.  The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole.  The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  In chemical cases it should point out in general terms the utility of the invention.  If possible, the nature and gist of the invention or the inventive concept should be set forth.  Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(h)	Brief Description of the Several Views of the Drawing(s): See MPEP § 608.01(f).  A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(i)	Detailed Description of the Invention: See MPEP § 608.01(g).  A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71.  The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail.  However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.

Claim or Claims: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on separate sheet or electronic page (37 CFR 1.52(b)(3)).  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further segregate subcombinations or related steps.  See 37 CFR 1.75 and MPEP § 608.01(i)-(p).

(k)	Abstract of the Disclosure: See MPEP § 608.01(f).  A brief narrative of the disclosure as a whole in a single paragraph of 150 words or less commencing on a separate sheet following the claims.  In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21.  The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO.  See MPEP § 1893.03(e).

(l)	Sequence Listing, See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431.  The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2421.02.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

 The specification, does not reasonably provide enablement for a method for treatment of a method of treatment of all inflammatory diseases and/or neurodegenerative diseases as recited in claim 26.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include:

(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure

All of the Wands factors have been considered with regard to the instant claims as discussed below:

(A)    The breadth of the claims: Relevant to the rejection for lack of enablement is the breadth of diseases embraced by inflammatory diseases and/or neurodegenerative diseases.  The term “inflammatory disease” embraces a vast array 

(B)    The nature of the invention:  The nature of the invention is a  method of treatment of inflammatory disease and/or neurodegenerative disease comprising a step of administering to a patient in need thereof of a formulation comprising active compounds 2-hydroxy-4-methoxyacetophenone (paeonol) or isomer thereof and 4-hydroxy-3-methoxyacetophenone (apocynin) or isomer thereof wherein the ratio by weight of paeonol or isomer thereof to apocynin or isomer thereof is from 3:2 to 9:1.  

(C)/(E)    The state of the prior art/The level of predictability in the art: 
The necessary steps to use the invention, as claimed, require treating all inflammatory and/or neurodegenerative diseases.  Therefore, the examiner considers the relevant art to be medical research related.  According to Larkins (US PG 
dermatitis, (atopic) dermatitis, sinusitis, hay-fever syndrome (allergic rhinitis, allergic lung diseases, inflammatory diseases of the gastro intestinal tract, such as ulcers (including stomach ulcers), ulcerative colitis, gastric ulcer syndrome, celiac disease, irritable bowel syndrome, irritable bowel disease and Crohn's disease.  They may be used to treat inflammatory diseases such as seasonal pruritic dermatitis, laminitis, eczematous dermatitis, COPD, lameness, azoturia, dermatitis, osteoarthritis, hip dysplasia and equine gastro ulcer syndrome of the sequellae thereof ([0040]).    With regards to neurodegenerative diseases, Simonyi et al. (Front Biosci (Elite Ed). 2012; 4: 2183–2193) teaches that Apocynin (4-hydroxy-3-methoxy-acetophenone) is a constituent of the Himalayan medicinal herb Picrorhiza kurroa which is regarded as an inhibitor of nicotinamide adenine dinucleotide phosphate (NADPH)-oxidase, a superoxide-producing enzyme. NADPH oxidase appears to be especially important in the modulation of redox-sensitive signaling pathways and also has been implicated in neuronal dysfunction and degeneration, and neuroinflammmation in diseases ranging from stroke, Alzheimer’s and Parkinson’s diseases to psychiatric disorders.
 In view of the  number of disorders/diseases embraced by inflammatory and neurodegenerative diseases, the examiner considers predictability in the art of treating all  inflammatory and/or neurodegenerative diseases to be very low.  


(D)    The level of one of ordinary skill: The Artisans in the field of drug development and patient treatment would be a collaborative team of physicians and basic researchers possessing an advanced degree in biomedicine and/or a doctor of medicine degree, thus the level of skill is high.

(F)/(G)    The amount of direction provided by the inventor/The existence of working examples:  The specification provides no guidance as to specific inflammatory and neurodegenerative diseases that can be treated using the claimed composition.  

 (H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
In view of the inordinate amount of effort required to treat all of inflammatory and neurodegenerative diseases embraced by the claims as well as the low predictability in the art, the examiner considers the amount of experimentation required for one of ordinary skill in the art to make and use the invention to be undue.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-10,13-22,26,30 and 31are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9-12 of US Patent 8,841,348 B2 in view of Gullapalli et al. (International Journal of Pharmaceutics 496 (2015) 219-239, see attached NPL) and Gala et al. (J Develop Drugs 2013, 2:3, see attached NPL ).    
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  8,841,348 (“348”) because both the  instant claims and the patented claims are drawn to compositions comprising apocynin and paeonol.  
The  instant claims and the patented claims differ with regards to the claimed weight ratios of apocynin to paeonol .   However, alterations in the ratios of known compositions previously disclosed is considered no more than routine optimization. With regard to the claimed weight ratios of active to excipient, it would be obvious to one of ordinary skill in the art to vary the ratios  depending on the desired result.   Determining 
With regards to the claimed excipient, Gullapalli et al. teach that polyethylene glycols (PEGs) are frequently employed as vehicles in oral and parenteral dosage forms (abstract).   Gullapalli et al. teach that PEGs are commercially available in molecular weight grades from 200 to 10,000,000 g/mol. PEGs of molecular weight 200–600 are clear liquids and those of 1000 and above exist as semi-crystalline solids at room temperature (see page 220, Introduction section).  Thus, it would have been obvious to one of ordinary skill in the art to use PEG 400, in the claimed liquid formulation since it is in the form of a clear liquid.  
With regards to instant claims 9,10, and 22,  wherein Applicant claims that the formulation is stable at room temperature and that  the formulation is made from a eutectic mixture, Applicant is claiming inherent properties.  According to Gala et al., an eutectic mixture is defined as a mixture of two or more components which usually do not interact to form a new chemical compound but, which at certain ratios, inhibit the crystallization process of one another resulting in a system having a lower melting point than either of the components [1]. Eutectic mixtures, can be formed between Active Pharmaceutical Ingredients (APIs), between APIs and excipient or between excipient; thereby providing a vast scope for its applications in pharmaceutical industry (see page , paragraph 1).  A  composition that consists of the same components  will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the 
    With regards to instant claim 26, the patent teaches that the compositions may be used for the treatment of inflammatory diseases (abstract). In view of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 U.S.P.Q.2d 1797 (Fed.Cir. 2010), 
 the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.   Specifically, the Court stated: “where a patent features a claim directed to a compound, a court must consider the specification because the disclosed uses of the compound affect the scope of the claim for obviousness-type double patenting purposes…. Specifically, the specification's disclosure may be used to determine whether a claim "merely define[s] an obvious variation of what is earlier disclosed and claimed," "to learn the meaning of [claim] terms," and to "interpret[] the coverage of [a] claim." Id. As we recognized in Geneva, a court considering a claim to a compound must examine the patent's specification to ascertain the coverage of the claim, because a claim to a compound "[s]tanding alone . . . does not adequately disclose the patentable bounds of the invention." 349 F.3d at 1385. In examining the specification of the earlier patent, the court must consider "the compound's disclosed utility."
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘348).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.



Claim 1 is rejected under 35 USC 103 as being obvious over Larkins et al. (GB2424833 A, published 11/10/2006, see attached foreign document) .


Applicant’s Invention

Applicant claims a liquid formulation comprising active compounds 2-hydroxy-4-methoxyacetophenone (paeonol) or isomer thereof and 4-hydroxy-3-methoxyacetophenone (apocynin) or isomer thereof wherein the ratio by weight of paeonol or isomer thereof to apocynin or isomer thereof is from 3:2 to 9:1



Determination of the scope and the content of the prior art
(MPEP 2141.01)


Larkins et al. teach the use of apocynin and paeonol in (or in the manufacture of) a preparation for the treatment of inflammatory disease (claim 21 of Larkins et al., limitation of instant claim 26) and  a composition comprising apocynin and paeonol wherein the ratio (by weight) of apocynin to paeonol is between about 1 to 100 and about 100 to 1 (claim 11 of Larkins et al.) wherein the composition comprises a filler which includes at least one flavonoid(claim 9 of Larkins et al.).   .  Larkins et al. teach liquid form known to those skilled in the art, or may be provided in divided doses (for example 1 to 3 doses) to make up the full daily dose. The doses of apocynin and paeonol may be provided together in the capsule, tablet, etc. or the two may be provided as separate capsules or tablets for sequential administration (see page 12, lines 1-14, limitation of instant claim 1).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Larkins et al. is that Larkins et al. do not expressly teach the claimed ratios of paeonol to apocynin  wherein the ratio by weight is from 3:2 to 9:1.  However, Larkins et al. teach a composition wherein the ratio (by weight) of 4-hydroxy-3-methoxyacetophenone to 2-hydroxy-4-methoxyacetophenone  is between 1 to 100 and 100 to 1. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Larkins et al.  and the instant claims are directed to formulations comprising active compounds 2-hydroxy-4-methoxyacetophenone (paeonol) and 4-hydroxy-3-methoxyacetophenone (apocynin). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Larkins et al.  to arrive at a liquid formulation comprising paeonol and apocynin wherein the ratio of paeonol to apocynin  is from 3:2 to 9:1.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Claims 1-8 and 13-21 are rejected under 35 USC 103 as being obvious over Larkins et al. (GB2424833 A ,published 11/10/2006, see attached) in view of  Gullapalli et al. (International Journal of Pharmaceutics 496 (2015) 219-239, see attached NPL).

Applicant’s Invention

Applicant claims a liquid formulation comprising active compounds 2-hydroxy-4-methoxyacetophenone (paeonol) or isomer thereof and 4-hydroxy-3-methoxyacetophenone (apocynin) or isomer thereof wherein the ratio by weight of paeonol or isomer thereof to apocynin or isomer thereof is from 3:2 to 9:1



Determination of the scope and the content of the prior art
(MPEP 2141.01)


Larkins et al. teach the use of apocynin and paeonol in (or in the manufacture of) a preparation for the treatment of inflammatory disease (claim 21 of Larkins et al., limitation of instant claim 26) and  a composition comprising apocynin and paeonol wherein the ratio (by weight) of apocynin to paeonol is between about 1 to 100 and about 100 to 1 (claim 11 of Larkins et al.) wherein the composition comprises a filler which includes at least one flavonoid(claim 9 of Larkins et al. ,excipient limitation of the instant claims,limitations of instant claims 1,7,13,20,21).   .  Larkins et al. teach that the daily dose may be provided as a single capsule, tablet or other solid or liquid form known to those skilled in the art, or may be provided in divided doses (for example 1 to 
     

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Larkins et al. is that Larkins et al. do not expressly teach the claimed ratios of paeonol to apocynin  wherein the ratio by weight is from 3:2 to 9:1 and 80:20 to 77.7: 22.3 (limitations of instant claims 1, 7,20,and 21).  However, Larkins et al. teach a composition wherein the ratio (by weight) of 4-hydroxy-3-methoxyacetophenone to 2-hydroxy-4-methoxyacetophenone  is between 1 to 100 and 100 to 1. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).

 polyethylene glycol 400 (limitation of instant claims 3-6 and 14-17).  However, Gullapalli et al. teach that polyethylene glycols (PEGs) are frequently employed as vehicles in oral and parenteral dosage forms (abstract).   Gullapalli et al. teach that PEGs are commercially available in molecular weight grades from 200 to 10,000,000 g/mol. PEGs of molecular weight 200–600 are clear liquids and those of 1000 and above exist as semi-crystalline solids at room temperature (see page 220, Introduction section).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Larkins et al.  and the instant claims are directed to formulations comprising active compounds 2-hydroxy-4-methoxyacetophenone (paeonol) and 4-hydroxy-3-methoxyacetophenone (apocynin). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Larkins et al.  to arrive at a liquid formulation comprising paeonol and apocynin wherein the ratio of paeonol to apocynin  is from 3:2 to 9:1.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

     With regards to the limitations of instant claims 2,8,18, and 19, wherein Applicant claims that  the ratio by weight of total active compounds to the at least one excipient is from 2:3 to 19:1 and 64:36, the prior art does not teach these limitations.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the ratios  depending on the desired result.   Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.  

.
  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claims 1,9,10,22, 30 and 31 are rejected under 35 USC 103 as being obvious over Larkins et al. (GB2424833 A ,published 11/10/2006, see attached) in view of  Gala et al. (J Develop Drugs 2013, 2:3).


Applicant’s Invention

Applicant claims a liquid formulation comprising active compounds 2-hydroxy-4-methoxyacetophenone (paeonol) or isomer thereof and 4-hydroxy-3-methoxyacetophenone (apocynin) or isomer thereof wherein the ratio by weight of paeonol or isomer thereof to apocynin or isomer thereof is from 3:2 to 9:1



Determination of the scope and the content of the prior art
(MPEP 2141.01)


Larkins et al. teach the use of apocynin and paeonol in (or in the manufacture of) a preparation for the treatment of inflammatory disease (claim 21 of Larkins et al., 1 to 100 and about 100 to 1 (claim 11 of Larkins et al.) wherein the composition comprises a filler which includes at least one flavonoid(claim 9 of Larkins et al. ,excipient limitation of the instant claims,limitations of instant claims 1,7,13,20,21).   .  Larkins et al. teach that the daily dose may be provided as a single capsule, tablet or other solid or liquid form known to those skilled in the art, or may be provided in divided doses (for example 1 to 3 doses) to make up the full daily dose. The doses of apocynin and paeonol may be provided together in the capsule, tablet, etc. or the two may be provided as separate capsules or tablets for sequential administration (see page 12, lines 1-14, limitation of instant claim 1).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
One difference between the invention of the instant application and that of Larkins et al. is that Larkins et al. do not expressly teach the claimed ratios of paeonol to apocynin  wherein the ratio by weight is from 3:2 to 9:1 and 80:20 to 77.7: 22.3 (limitations of instant claims 1, 7,20,and 21).  However, Larkins et al. teach a composition wherein the ratio (by weight) of 4-hydroxy-3-methoxyacetophenone to 2-hydroxy-4-methoxyacetophenone  is between 1 to 100 and 100 to 1. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive 

    A second difference between the invention of the instant application and that of Larkins et al. is that Larkins et al. do not expressly teach that that the formulation is stable at room temperature and that  the formulation is made from a eutectic mixture.  However, According to Gala et al., a eutectic mixture is defined as a mixture of two or more components which usually do not interact to form a new chemical compound but, which at certain ratios, inhibit the crystallization process of one another resulting in a system having a lower melting point than either of the components [1]. Eutectic mixtures, can be formed between Active Pharmaceutical Ingredients (APIs), between APIs and excipient or between excipient; thereby providing a vast scope for its applications in pharmaceutical industry (see page , paragraph 1).   Further, with regards to the composition being stable at room temperature, a  composition that consists of the same components  will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Larkins et al.  and the instant claims are directed to formulations comprising active compounds 2-hydroxy-4-methoxyacetophenone (paeonol) and 4-hydroxy-3-methoxyacetophenone (apocynin). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Larkins et al.  to arrive at a liquid formulation comprising paeonol and apocynin wherein the ratio of paeonol to apocynin  is from 3:2 to 9:1.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	It would have been prima facie obvious to one of ordinary skill in the art at the time  the invention was filed to combine the teachings of Larkins et al.  and Gala et al..  to arrive at a liquid formulation that is made from a eutectic mixture and is stable at room temperature. .   Gala et al.( J Develop Drugs 2013, 2:3) tech that a eutectic mixture is defined as a mixture of two or more components which usually do not interact to form a new chemical compound but, which at certain ratios, inhibit the crystallization process of one another resulting in a system having a lower melting point than either of the components. Eutectic mixtures, can be formed between Active Pharmaceutical 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claims 27 and 28 are rejected under 35 USC 103 as being obvious over Larkins et al. (US 8,841,374 B2) in view of  Gala et al. (J Develop Drugs 2013, 2:3).


Applicant’s Invention

Applicant claims a method of production of a liquid formulation comprising active compounds paeonol or isomer thereof and apocynin or isomer thereof comprising (a) 



Determination of the scope and the content of the prior art
(MPEP 2141.01)


Larkins et al. teach the use of apocynin and paeonol in (or in the manufacture of) a preparation for the treatment of inflammatory disease (claims 1 and 5 of Larkins et al.) Larkins et al. teach that the compositions and pharmaceutical/veterinary preparations are suitable for oral administration and that the methods of formulation of the compositions for oral administration are well known in the art.  For example, the composition for administration may be prepared using a pharmaceutically acceptable carrier in a form suitable for administration.  Such a carrier can be prepared as a tablet, a pill, a sugar-coated agent, a capsule, a liquid, a gel, a syrup, a slurry, a suspension, etc. The carrier may be a herbal binder such as Glycyrrhiza glabra or one or more pharmaceutically acceptable carriers such as liposomes, lactose, trehalose, sucrose, mannitol, xylitol, crystalline cellulose, chitosan, calcium carbonate, talc, titanium oxide, or silica (silicon oxide) or the like. Larkins et al. teach that the composition may be obtained, for example, by combining the active ingredients with a solid excipient, pulverizing the mixture (if necessary) and inserting into a capsule, for example, a soft sealed capsule consisting of a gelatin capsule, gelatin and coating (e.g., glycerol or sorbitol) or a capsule composition suitable for vegetarians.  In the soft capsule, the composition may be dissolved or suspended in an appropriate liquid, such liquid polyethylene glycol, with or without a stabilizer. (see column 4, lines 23-44). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

    One difference between the invention of the instant application and that of Larkins et al. is that Larkins et al. do not expressly teach that that the formulation is made from a eutectic mixture.  However, According to Gala et al., a eutectic mixture is defined as a mixture of two or more components which usually do not interact to form a new chemical compound but, which at certain ratios, inhibit the crystallization process of one another resulting in a system having a lower melting point than either of the components [1]. Eutectic mixtures, can be formed between Active Pharmaceutical Ingredients (APIs), between APIs and excipient or between excipient; thereby providing a vast scope for its applications in pharmaceutical industry (see page , paragraph 1).   


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	It would have been prima facie obvious to one of ordinary skill in the art at the time  the invention was filed to combine the teachings of Larkins et al.  and Gala et al..  to arrive at a liquid formulation that is made from a eutectic mixture.  Gala et al.( J 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	

Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617